Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In view of the appeal brief filed on 2/02/2021, PROSECUTION IS HEREBY REOPENED. New grounds of rejection set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.

Claim Objections
Claim 20 objected to because of the following informalities:  Claim 20 line 3 recites “control the computing facility to displays data…”. Examiner recommends changing the claim language to “control the computing facility to display data. Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 20 is/are rejected under 35 U.S.C. 1010 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because Claim 20 recites, “Computer instructions, stored within one or more physical data-storage devices, that, when executed on one or more processors within a computing facility having multiple servers, data- storage devices”.
MPEP 2106.03 cites “Even when a product has a physical or tangible form, it may not fall within a statutory category”, and describes signals as “physical”, (“…a transitory signal, while physical and real, does not possess concrete structure that would qualify as a device or part under the definition of a machine, is not a tangible article or commodity under the definition of a manufacture (even though it is man-made and physical in that it exists in the real world and has tangible causes and effect)”.
A signal can “store” data and a “device” has been redefined in the art as including signals and is also defined as a scheme/plan. Applicant specification describes “data storage devices”, in para. [0034], “…It should be noted at computer-readable data storage devices include optical and electromagnetic disks, electronic memories and other physical data storage device”. Applicant specification para. [0046] further uses the same open-ended language, which does not explicitly limit the recited elements to one of the four statutory categories. Thus, Claim 20 is rejected under 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification, as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a dashboard display component that displays” in claim 1.
“using information, by a dashboard display component” in claims 14 & 20.
“using metrics, by the dashboard-display component’, in claims 14 & 20
“rendering, by the dashboard-display component” in claims 14 & 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 14, & 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a dashboard display component that displays” in claim 1.
“using information, by a dashboard display component” in claims 14 & 20.
“using metrics, by the dashboard-display component’, in claims 14 & 20
“rendering, by the dashboard-display component” in claims 14 & 20.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim 1 recites a subsystem that comprises “a dashboard display component that displays”. Accordingly, examiners will apply 35 U.S.C. 112(f) to a claim limitation if it meets the following 3-prong analysis:
(A) the claim limitation uses a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function of, a dashboard display component [for] displaying; 
(B) the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed functions or clearly link the structure, material, or acts to the function. 

“a dashboard display component that displays” is found in applicant’s specification in para. [0072], and Fig. 22A, the automated-application-release-management component provides a dashboard user interface. However, the automated-application-release-management component is not explicitly linked to any structure either.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Claim 14 & 20 is rejected for similar reasons. 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 & 6-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2014/0282353 “Jubran”, and further in light of U.S. Patent Application Publication No. 2014/0365952 “Honeyman”.
Claim 1:
Jubran teaches an automated-application-release-management subsystem (i.e. para. [0026], release management system 102) within a cloud-computing facility (i.e. para. [0053], the cloud-based framework may provide a hosted service, such as a Windows Azure.TM. hosted service, with a scalable number of virtual machines providing multiple instances of an orchestrator role, a policy engine role, and/or a front end role of the release management system 102) having multiple servers (i.e. para. [0026], The components of the release management system 102 may be implemented on separate computers (e.g., server computers) or computing systems (e.g., sets of server computers)), data-storage devices (i.e. para. [0019], the repositories may be located and arranged in a cloud infrastructure), and one or more internal networks (i.e. para. [0089], When used in a WAN networking environment, the computer 310 typically includes a modem 372 or other means for establishing communications over the WAN 373, such as the Internet. The modem 372, which may be internal or external), the automated-application-release-management subsystem comprising;	a dashboard user interface (i.e. para. [0034], a dashboard generated by the front end system 120 (FIG. 1);	 an automated-application-release-management controller (i.e. para. [0026], The orchestrator 116 may be configured to direct or otherwise communicate or interact with a combination of the above-referenced software engineering systems to establish a release pipeline);	 an interface (i.e. para. [0013], The disclosed embodiments may also automate the definition of a release pipeline via a front end or user interface and/or other interfaces (e.g., an application programming interface (API))) to a workflow-execution engine (i.e. para. [0034], data indicative of such approvals, workflow metrics, and/or other data indicative of actions implemented during workflow execution are recorded in an act 218…The act 218 may also include the presentation of data indicative of the workflow execution via a dashboard generated by the front end system 120 (FIG. 1)) within the cloud-computing facility (i.e. para. [0053], the cloud-based framework may provide a hosted service, such as a Windows Azure.TM. hosted service, with a scalable number of virtual machines providing multiple instances of an orchestrator role, a policy engine role, and/or a front end role of the release management system 102);	 an artifact-storage-and-management subsystem (i.e. para. [0032], the persistent store 130 may be provided by a cloud-based storage service. The persistent store 130 may be configured for durable storage of a variety of different types of data. For example, data indicative of each workflow action… the binary files resulting from a build… data indicative of the state of the release is stored in the persistent store 130);	 and a dashboard-display component (i.e. para. [0037], the front end system 120 includes an authentication module 136 and an authorization module 138… The authorization module 138 may be configured to establish or determine user permissions or roles, and the permissions of such roles, which may then be associated with specific users… (e.g., approver, initiator, developer, etc.)) that displays (i.e. para. [0058], The authorization module 164 may implement a role-based access management… Some roles may be capable of initiating a forward integration within a release workflow, but not deployments. Some roles may initiate a build process, but not approve the results of a build) dashboards (i.e. para. [0068], the front end system 120 (FIG. 1) may facilitate the specification of the workflow action parameter data by generating the user interface 126 (FIG. 1) or other request specification user interface in an act 206. The layout and other characteristics of the user interface may vary. In some cases, the user interface may allow the user to create, modify, or otherwise configure a workflow for execution).  
	While Jubran teaches a dashboard-display component that displays dashboards, Jubran does not explicitly teach 
a persona-based dashboard.
However, Honeyman teaches 
a dashboard-display component (i.e. visualization component 114 illustratively generates one or more role-tailored workspace displays corresponding to the role or roles assigned to user 106; para. [0043]) that displays persona-based dashboards (i.e. the workspace display is a tailored view of workspace components grouped by the activities a role performs; para. [0043]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add persona-based dashboards to Jubran’s role permissions and software release workflow management dashboards, with persona-based dashboards, as taught by Honeyman. One would have been motivated to combine Honeyman with Jubran, and would have had a reasonable 

Claim 2:
Jubran and Honeyman teach the automated-application-release-management subsystem of claim 1
Jubran teaches further incorporated in a workflow-based cloud-management system (i.e. para. [0018], One or more of the software engineering systems may thus be provided or supported via a cloud or other networked computing arrangement) that additionally includes an infrastructure-management-and-administration subsystem (i.e. para. [00028], the orchestrator 116 are configured to manage communications with the software engineering services, process workflow parameter data to provide a workflow to implement a release pipeline configured in accordance with such workflow parameter data, and execute the workflow to send instructions to the software engineering systems) and the workflow-execution engine (i.e. para. [0028], Fig. 1, Workflow Engine 122).  

Claim 3:
Jubran and Honeyman teach the automated-application-release-management subsystem of claim 1.
Jubran further teaches
 wherein the automated-application-release-management controller controls execution of application-release- management pipelines (i.e. para. [0026], The orchestrator 116 may be configured to direct or otherwise communicate or interact with a combination of the above-referenced software engineering systems to establish a release pipeline), each application-release-management pipeline (i.e. para. [0028], pipelines may include instructions for gathering and displaying metrics regarding the release) representing a sequence of tasks carried out by the automated-application-release-management subsystem (i.e. para. [0034], The metric data 132 may be indicative of the progress, status, or other operational characteristic of the release workflows being managed by the release management service 102) to generate a releasable version of an application (i.e. para. [0027], release management system 102 may include multiple instances of the orchestrator 116 to orchestrate multiple release pipelines for one or more software products).  

Claim 4:
 Jubran and Honeyman teach the automated-application-release-management subsystem of claim 3.
Jubran further teaches
 wherein each application-release-management pipeline comprises one or more stages (i.e. para. [0034], The metric data 132 may be indicative of the progress, status, or other operational characteristic of the release workflows being managed by the release management service 102).  

Claim 6:

 Jubran further teaches wherein the tasks include tasks of task types selected from among:	initialization tasks (i.e. para. [0069], The configuration may include entering workflow code to customize a template workflow to create a new workflow);	 deployment tasks (i.e. para. [0079], act 236 in which an alert or other message is sent indicating the successful completion of the release);	 run-tests tasks (i.e. para. [0077], decision block 230 may determine whether a system health parameter does not meet a threshold during the monitoring of the act 224, or whether a dependency of the software product does not meet a validation criterion during the validation of the act 226);	 gating-rule tasks (i.e. para. [0043], a gating rule may be used to specify a location (e.g., a specific cluster) to which the software product is to be deployed and/or the circumstances under which such deployment occurs);	 and finalize tasks (i.e. para. [0076], A release action or other event (e.g., a release to the production environment) may be scheduled in an act 228).  

Claim 7:
 Jubran and Honeyman teach the automated-application-release-management subsystem of claim 4.
Jubran further teaches 
(i.e. para. [0037], The authentication module 136 may be configured to access one or more user directories (e.g., a corporate user directory) or other databases to confirm user credentials) that represents a user to select a persona for the user (i.e. para. [0037], The authorization module 138 may be configured to establish or determine user permissions or roles, and the permissions of such roles, which may then be associated with specific users);	 uses metrics (i.e. para. [0044], Failure to meet a gating rule may cause an alert) associated with the persona (i.e. para. [0077], If an incident occurs, an alert is sent in an act 232 to a user authorized to respond. The authorization of the user to respond to the incident may be established or specified via the policy schema as described above (e.g., via a user role assignment)) to retrieve stored data output by one or more pipeline stages (i.e. para. [0044], The workflow engine 122 may be configured to resume the workflow based on a response to the alert from an authorized user) for display to the user (i.e. para. [0034], an alert (e.g., a text message, email, or other message) to be sent to a user(s) authorized to respond to the workflow incident)	 renders the retrieved data (i.e. para. [0034], the user requesting a release may specify the types of metric data 132 to be displayed via the dashboard 134) for display through a (i.e. para. [0034], the types of metric data 132 to be displayed via the dashboard 134);	 and displays the (i.e. para. [0073], act 218 may also include the presentation of data indicative of the workflow execution via a dashboard generated by the front end system 120 (FIG. 1). The dashboard may display workflow metric data as described above).  
Honeyman further teaches 
a persona-based dashboard (i.e. visualization component 114 illustratively generates one or more role-tailored workspace displays corresponding to the role or roles assigned to user 106; para. [0043]) 
and display the persona-based dashboards to the user (i.e. the workspace display is a tailored view of workspace components grouped by the activities a role performs; para. [0043]).

Claim 8:
 Jubran and Honeyman teach the automated-application-release-management subsystem of claim 7.
Jubran further teaches
wherein the dashboard-display component (i.e. para. [0037], front end system 120) retrieves stored data corresponding to a data context (i.e. para. [0026], The front end system 120 may be configured to support user configuration of the release management system 102, monitoring of the release process, and other user interaction with the release management system 102) using a data-context identifier stored within discrete sets of stored data (i.e. para. [0033], The operational characteristic(s) to be recorded or gathered may be identified in the request received via the front end system 120.) that identify the stored data as belonging to the data context (i.e. para. [0034], the metric data 132 may be indicative of the progress, status, or other operational characteristic of the release workflows being managed by the release management service).  

Claim 9:
Jubran and Honeyman teach the automated-application-release-management subsystem of claim 8.
Jubran further teaches wherein the data context is one of:	a context associated with a particular request for a service (i.e. para. [0034], The metric data 132 may be indicative of the progress, status, or other operational characteristic of the release workflows being managed by the release management service) submitted to the automated- application-release-management subsystem (i.e. para. [0026], release management system 102));	 and a context associated with one of a particular stage or task of an application-release- management pipeline (i.e. para. [0033], the result data may be indicative of the status or other operational characteristic of the workflow or release).   

Claim 10:
Jubran and Honeyman teach the automated-application-release-management subsystem of claim 7.
Jubran further teaches
wherein a persona (i.e. para. [0037], The user may also have a different role (e.g., approver, initiator, developer, etc.)) includes:	a set of metrics (i.e. para. [0037], determine user permissions or roles, and the permissions of such roles, which may then be associated with specific users), each metric specifying one or more data items (i.e. para. [0037], user permissions may be specified in accordance with a title (e.g., project manager) indicated via data made available by the database(s) relied upon) in the data output by the stages and tasks of an application-release-management pipeline (i.e. para. [0034], The metric data 132 may be indicative of the progress, status, or other operational characteristic of the release workflows being managed by the release management service 102);	 and information used by the dashboard-display component to display a dashboard (i.e. para. [0034], Metric data 132 indicative of the release workflow(s) may be returned from the release management system 102 or the workflow engine 122 to the front end system 120), including one or more display features that display data corresponding to one or more metrics in the set of metrics (i.e. para. [0034], The front end system 120 may be configured for telemetric communications with the orchestrator 116 to support the gathering of the metric data 132).  

Claim 11:
Jubran and Honeyman teach the automated-application-release-management subsystem of claim 7 
Jubran further teaches wherein each persona corresponds to a type of job (i.e. para. [0037], The user may also have a different role (e.g., approver, initiator, developer, etc).  

Claim 12:
Jubran and Honeyman teach the automated-application-release-management subsystem of claim 11.
Jubran further teaches wherein the automated-application-release-management subsystem stores a persona for each of:	application developers (i.e. para. [0058], a user assigned to a developer);	 project managers (i.e. para. [0037], the user permissions may be specified in accordance with a title (e.g., project manager));	 release engineers (i.e. para. [0062], Roles … may be specific to the release process (e.g., approvers));	 and administrators (i.e. para. [0060], An administrator role may be defined to provide override and other control capabilities).  

Claim 13:
Jubran and Honeyman teach the automated-application-release-management subsystem of claim 7.
wherein the dashboard-display component (i.e. para. [0035], The front end system 120) additionally employs identification information for the user (i.e. para. [0037], the front end system 120 includes an authentication module 136 and an authorization module 138) included in the data structure that represents the user (i.e. para. [0037], one or more user directories (e.g., a corporate user directory) or other databases to confirm user credentials), along with the persona (i.e. para. [0037], establish or determine user permissions or roles, and the permissions of such roles, which may then be associated with specific users), 
Honeyman further teaches 
to individualize the dashboard (i.e. the workspace display is a tailored view of workspace components grouped by the activities a role performs; para. [0043]) displayed to the user by retrieve data specific to the user (i.e. visualization component 114 illustratively generates one or more role-tailored workspace displays corresponding to the role or roles assigned to user 106; para. [0043]).  

Claim 14:
Jubran teaches a method that displays data output by an automated-application-release-management subsystem (i.e. para. [0026], The front end system 120 may be configured to support user configuration of the release management system 102) that includes one or more application-release-management pipelines (i.e. para. [0026], The orchestrator 116 may be configured to direct or otherwise communicate or interact with a combination of the above-referenced software engineering systems to establish a release pipeline), each application- release-management pipeline representing a sequence of tasks carried out by the automated- application-release-management subsystem (i.e. para. [0028], pipelines may include instructions for gathering and displaying metrics regarding the release) to generate a releasable version of an application (i.e. para. [0027], release management system 102 may include multiple instances of the orchestrator 116 to orchestrate multiple release pipelines for one or more software products) and (i.e. para. [0028], parameter data may specify that the release pipeline be configured to include an integration step, a build step, a deployment step, and a code movement step), the automated- application-release-management subsystem operating within a computing facility ((i.e. para. [0053], the cloud-based framework may provide a hosted service, such as a Windows Azure.TM. hosted service, with a scalable number of virtual machines providing multiple instances of an orchestrator role, a policy engine role, and/or a front end role of the release management system 102) having multiple servers (i.e. para. [0026], The components of the release management system 102 may be implemented on separate computers (e.g., server computers) or computing systems (e.g., sets of server computers)), data-storage devices (i.e. para. [0019], the repositories may be located and arranged in a cloud infrastructure), and one or more internal networks (i.e. para. [0089], When used in a WAN networking environment, the computer 310 typically includes a modem 372 or other means for establishing communications over the WAN 373, such as the Internet. The modem 372, which may be internal or external), the method comprising:	 using information (i.e. para. [0037], The authentication module 136 may be configured to access one or more user directories (e.g., a corporate user directory) or other databases to confirm user credentials), by a dashboard-display component (i.e. para. [0037], The front end system 120 may provide functionality beyond requesting releases and dashboard displays) of the automated-application- release-management subsystem (i.e. Fig. 1, Release Management System 102), in a (i.e. para. [0037], The authentication module 136 may be configured to access one or more user directories (e.g., a corporate user directory) or other databases to confirm user credentials) to select a  for the user (i.e. para. [0062], the role access framework may include a data structure for classifying role membership, … The role membership data may specify which users belong to which role(s));	 using metrics (i.e. para. [0028], pipelines may include instructions for gathering and displaying metrics regarding the release), by the dashboard-display component (i.e. para. [0034], The metric data 132 may be alternatively or additionally provided to the user via a dashboard 134 generated by the front end system 120), associated with the  (i.e. para. [0062], the role membership data may specify the products or services with which the user is associated. The role membership data may also specify the scope of such associations, such as the components of such products or services with which the user is associated) to retrieve stored data output by one or more pipeline stages (i.e. para. [0034], The metric data 132 may be indicative of the progress, status, or other operational characteristic of the release workflows being managed by the release management service 102) for display to the user (i.e. para. [0034], provided to the user via a dashboard 134);	 rendering (i.e. para. [0034], the user requesting a release may specify the types of metric data 132 to be displayed via the dashboard 134), by the dashboard-display component (i.e. para. [0107], front end system 120) the retrieved data (i.e. para. [0034], the types of metric data 132 to be displayed via the dashboard 134) (i.e. para. [0058], The authorization module 164 may implement a role-based access management… Some roles may be capable of initiating a forward integration within a release workflow, but not deployments. Some roles may initiate a build process, but not approve the results of a build) dashboard (i.e. para. [0034], data indicative of such approvals, workflow metrics, and/or other data indicative of actions implemented during workflow execution are recorded in an act 218…The act 218 may also include the presentation of data indicative of the workflow execution via a dashboard generated by the front end system 120 (FIG. 1));	 and displaying the (i.e. para. [0073], act 218 may also include the presentation of data indicative of the workflow execution via a dashboard generated by the front end system 120 (FIG. 1). The dashboard may display workflow metric data as described above).  
	While Jubran teaches 
A role for the user, using metrics, by the dashboard-display component, associated with the role to retrieve stored data and rendering, by the dashboard display component, the retrieved data for display through a dashboard, and displaying the dashboard to the user, Jubran does not explicitly teach
A persona for the user
	using metrics, by the dashboard-display component, associated with the persona
	A persona-based dashboard.
However, Honeyman teaches 
a persona for the user (i.e. para. [0046], the role assigned to user)
(i.e. para. [0036], authentication information 152), by the dashboard-display component (i.e. para. [0043], visualization component 114), associated with the persona (i.e. para. [0036], the role can be automatically accessed within system 100 once the user provides authentication information 152) to retrieved stored data (i.e. if user 106 has already logged into (or otherwise accessed) business system 100, the user 106 may be viewing a dashboard display 126 and the user can access his or her workspace from the dashboard display),
a dashboard-display component (i.e. visualization component 114 illustratively generates one or more role-tailored workspace displays corresponding to the role or roles assigned to user 106; para. [0043]) that displays persona-based dashboards (i.e. the workspace display is a tailored view of workspace components grouped by the activities a role performs; para. [0043]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add persona-based dashboards to Jubran’s role permissions and software release workflow management dashboards, with persona-based dashboards, as taught by Honeyman. One would have been motivated to combine Honeyman with Jubran, and would have had a reasonable expectation of success in doing so, in order to provide access to different types of data records (or entities), based on a given role (Honeyman, para. [0003]). 

Claim 15:
Claim 15 is the method claim of claim 8, and is rejected for similar reasons.

Claim 16:
	Claim 16 is the method claim of claim 9, and is rejected for similar reasons.

Claim 17:
Claim 17 is the method claim of claim 10 and is rejected, for similar reasons. 

Claim 18:
	Claim 18 is the method claim of claim 11 and 12, and is rejected for similar reasons. 

Claim 19:
Claim 19 is the method claim of claim 13, and is rejected for similar reasons. 

Claim 20:
Claim 20 is the compute instruction claim of claim 14 and is rejected for similar reasons. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over U U.S. Patent Application Publication No. 2014/0282353 “Jubran”, and further in light of U.S. Patent Application Publication No. 2014/0365952 “Honeyman”, as applied above to claim 4, and further in view of Atlassian (NPL: Atlassian. “RESTPlugin Module”).
Claim 5:
Jubran and Honeyman teach the automated-application-release-management subsystem of claim 4 
Jubran further teaches wherein each application-release-management-pipeline stage comprises:	a set of one or more tasks (i.e. para. [0068], The front end system 120 (FIG. 1) may facilitate the specification of the workflow action parameter data by generating the user interface 126 (FIG. 1) or other request specification user interface in an act 206).
Jubran and Honeyman do not explicitly teach 	 a plug-in framework that maps entry points in the tasks to entry points within sets of routine and/or function entry points in descriptors within the set of sets of descriptors.   
However, Atlassian teaches 
a plug-in framework that maps entry points in the tasks to entry points within sets of routine and/or function entry points in descriptors within the set of sets of descriptors (Atlassian, page 1, Mapping the URL to a Resource, “3. /rest - The application’s web.xml deployment descriptor file maps the URLs to the relevant servlets. So in this case, it maps /rest to our REST servlet, which points to our REST plugin module type. ”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add a plug-in framework that maps entry points in the tasks to entry points within sets of routine and/or function entry points in 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID H TAN whose telephone number is (571)272-7433.  The examiner can normally be reached on M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Al Kawsar can be reached on (571) 270-3169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 





/D.T./Examiner, Art Unit 2171                                                                                                                                                                                                        
/ABDULLAH AL KAWSAR/Supervisory Patent Examiner, Art Unit 2171